Case 3:18-cv-05929-BHS-JRC Document 11 Filed 04/05/19 Page 1 of 6

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

3:18-cv-05929-BHS-JRC
William Martin

(Name of Plaintiff)

 

SECOND AMENDED
CIVIL RIGHTS COMPLAINT

Vs. BY A PRISONER UNDER 42
U.S.C, § 1983

J. Uttecht

 

S. Bolinger
J. Wonders
S. . Nissen J. Cruger

(Names of Defendant(s))

I. Previous Lawsuits:
A. Have you brought any other lawsuits in any federal court in the United States while a prisoner?:
Yes CX No
B. If your answer to A is yes, how many?: . Describe the lawsuit in the space
below. (If there is more than one lawsuit, describe the additional lawsuits on another piece of
paper using the same outline.)

|. Parties to this previous lawsuit:

Plaintiff:

 

 

Defendants:

 

 

2. Court (give name of District):

 

3. Docket Number:

 

tT

 
Case 3:18-cv-05929-BHS-JRC Document 11 Filed 04/05/19 Page 2 of 6

4, Name of judge to whom case was assigned:

 

5. Disposition (For example: Was the case dismissed as frivolous or for failure to state a claim?
Was it appealed? Is it still pending?):

 

6. Approximate date of filing lawsuit:

 

7. Approximate date of disposition:

 

IL. Place of Present Confinement:

 

A. Is there a prisoner grievance procedure available at this institution? ch Yes No

B. Have you filed any grievances concerning the facés relating to this complaint?
Yes [No

If your answer is NO, explain why not:

 

 

C. Is the grievance process completed? MM Yes CI No

If your answer is YES, ATTACH A COPY OF THE FINAL GRIEVANCE
RESOLUTION for any grievance concerning facts relating to this case.

IL. Parties to this Complaint

— 401212
A. Name of Plaintife William Martin Inmate No.

Address: Monroe Correctional Complex P.O. Box 777

 

(In Item B below, place the full name of the defendant, his/her official position, and his/her place
of employment. Use item C for the names, positions and places of employment of any additional
defendants. Attach additional sheets if necessary.)

B. Defendant; Jeff Uttecht Official Position: Superintendant

 

Place of employment: Coyote Ridge Corrections Center

C. Additional defendants Steven Bolinger, Jerry Wonders, Shawna Nissen
and Joshua Cruger

 

 

 

 

 
Case 3:18-cv-05929-BHS-JRC Document 11 Filed 04/05/19 Page 3 of 6

 

IV, Statement of Claim

(State here as briefly as possible the facts of your case. Describe how each defendant is involved,
including dates, places, and other persons involved. Do not give any Icgal arguments or cite any
cases or statutes. If you allege a number of related claims, number and set forth each claim ina
separate paragraph. Attach additional sheets if necessary.)

 

 

 

 

 

 

SEE ATTACHED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

V. Relief

(State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no
cases or statutes.)

 
Case 3:18-cv-05929-BHS-JRC Document 11 Filed 04/05/19 Page 4 of 6

STATEMENT OF CLAIM

On or about the end of July, the beginning of August, Correctional
Officers 'Jerry Wonders’, and 'Sawna Nissen' began targeting and campaigning
me for harrasment. The harassment came in the forms of both verbal and physical.
In one of the first most damaging emotional encounters with these two officers,
C/O Wonders instructed C/O Nissen to, "Search this queer because ‘it' will
probably call PREA", I was subjected to a unprofessional search where I was
groped by C/O Nissen. C/O Wonders stated after this search, "Every time I see
you expect to be touched faggot". C/O Wonders stated to C/O Nissen that I
_am probably a trouble maker and he can get away with the searches. I reported
this encounter and the comments to my counselor, and subsequently grieved this
incident. This grievance was turned over to the PREA coordinator to be investigated
as potential PREA. C/O Wonders, and C/O Nissen were instructed to have other
officers search me as their was a on going investigation per policy. This directive
was ignored. On September the 6th of 2018 I was again targeted for my sexual
orientation, (Which for the matter of record identify as transgender). C/O
Wonders proceeded to excessively grope my breasts, and linger on my buttocks.
He stated, "Your kind should be in Purdy, not in a men's prison teasing us men.”
I reported this in yet another grievance which was also given a PREA investigation.
The two PREA investigations on these two officers was later found unsubstantiated.
Both of these defendants showed Malice which is a violation of my &th amendment
right, along with Discrimination which is a violation of my 14th amendment right,
and finally the officers also showed Misconduct which violates my 8th, Ist, and
14th amendment rights. On 10/12/18 I was infracted for a WAC violation 549
by Stephen Bollinger (PREA Compliance Specialist) for allegedly lying on a
PREA investigation. This WAC violation was approved by Superintendant Jeff
Uttecht. Superintendant Jeff Uttecht was in charge of this PREA Investigation.
and should have followed policy pertaining to a ongoing PREA investigation.
C/O Wonders was not only allowed to continue his searches and harassment but
encouraged by Superintendant Uttecht. Both of these additional defendants are
in violation of Discrimination, Malice, Deliberate Indifference, and Misconduct.
These are violations of my 8th, lst, and 14th amendment rights. Joshua Cruger who
is the hearings officer at the Coyote Ridge Correctional Complex where these Violations
took place completely disregarded policy in my infraction hearings finding
me not only guilty on WAC violation 549 but other infractions as well. On every
infraction heard this hearing officer stated before the hearing, "You should
learn being gay doesn't pay". Than this officer would go on the record, and
his misconduct, and discrimination would be manifested in every finding of
not only my guilt, but in the maximum allowed sanctions always imposed which
is excessive and only reserved for habitual offenders of the same type of violations,
which I was not. This hearing officer violated my 14 and 8th amendment rights.
I would like it noted on the record I later challenged WAC violation 549
that was approved by the Superintendant, written by Mr. Bollinger, and heard
by Mr. Cruger and the finding of lying in a PREA investigation was overturned,
adding not only merit but validity to my claims.

I am asking the court to validate my claim, find merit, and appoint counsel
in this matter. Further I am seeking financial compensation for mental anguish,
undue hardships and abuse sustained by defendants herein named

I declare under penalty of perjury that the foregoing is true and correct.

Signed this 5th day of April 2019

 

(Signature of Plaintiff)

 
Case 3:18-cv-05929-BHS-JRC Document 11 Filed 04/05/19 Page 5 of 6

“Case No. _ 3:18-cv-05929-BHS-JRC

**AMENDED** LIST OF NAMES AND ADDRESSES OF DEFENDANT(S)

Each defendant, named in the AMENDED Complaint, must be listed below (with exact spelling) with their service address.

 

 

 

 

 

 

 

 

 

 

 

 

 

DEFENDANT(S) NAME: SERVICE ADDRESS:
‘Jeff Uttecht Coyote Ridge Correctional Center
I Superintendant P.O. Box 769
Connell, WA. 99326
Stephen Bollinger Coyote Ridge Correctional Center
2 PREA Coordinator P.O. Box 769
Connell, WA. 99326
Jerry Wonders Coyote Ridge Correctional Center
3 Corrections Officer P.O. Box 769
Connell, WA. 99326
Shawna Nissen Coyote Ridge Correctional Center
4 Corrections Officer P.O. Box 769
Connell, WA, 99326
Joshua Cruger Coyote Ridge Correctional Center
5 Hearings Officer P.O. Box 769
Connell, WA. 99326
6
7
8
9
10
11
12

 

 

 

 

 

 
Case 3:18-cv-05929-BHS-JRC Document 11 Filed 04/05/19 Page 6 of 6

Revision Date: 12/12/2016

INSTRUCTIONS FOR PRISONERS SEEKING TO FILE
A CIVIL RIGHTS COMPLAINT PURSUANT TO 42 U.S.C. § 1983

You must comply with the following instructions before the Clerk will file your Complaint

Local Rule CR 103, Local Rules for the Western District of Washington, requires you to submit
your Complaint on the form furnished by the Court (a § 1983 form is attached), The clerk will upload
the complaint to the docket and make copies of it for service upon the defendant(s). Plaintiff should
keep a copy of the complaint for his or her own records; the clerk will not routinely return a copy of
the complaint to plaintiff.

You must submit either the full $400.00 filing fee or a completed in forma pauperis application,
including a certified copy of your prisoner account. Carefully read the information sheet for prisoners
seeking leave to proceed in forma pauperis (without prepayment of the entire filing fee).

You may bring your Complaint to the United States District Court for the Western District of
Washington only if one or more of the named defendants is located within this district, or if your claim
arose from this district. If you have more than one claim, you must file a separate complaint for each
claim unless they are related to the same incident or issue.

Your Complaint must be legibly handwritten or typed. NOTE: DO NOT WRITE ON THE
BACK OF ANY OF THE PAGES OF THE COMPLAINT; any writing on the back of any page
might not be considered by the Court. You must sign the Complaint and declare under penalty of
perjury that the facts stated in the Complaint are correct. If you need additional space to answer a
question, you should attach an additional page.

~ You are required to state facts in support of each claim. The Complaint should refer to the
provision of the federal constitution or federal law on which you are relying. THE COMPLAINT
' SHOULD NOT CONTAIN LEGAL ARGUMENTS OR CITATIONS.

You must keep the Clerk of the Court informed of any change of address. If you fail to do so,
the Clerk cannot be responsible for your failure to receive Court Orders. This also could result in the
dismissal of your suit,

 

 

 

 

 

 

Lf your claim arose in King, Snohomish, Skagit, If your claim arose in any other county in the
Whatcom or Island Counties, mail your completed |} Western District of Washington, mail your
forms, the originals and all copies to: completed forms, the originals and all copies to:

Clerk, U.S. District Court Clerk, U.S. District Court

700 Stewart Street, Suite 2310 1717 Pacific Ave, Room 3100

Seattle WA 98101-1271 Tacoma WA 98402

NOTE: If you are housed at a Department of Corrections facility subject to the Prisoner Electronic Filing
Initiative pursuant to General Orders 02-15 and 06-16, you may fulfill this mailing requirement by
submitting your documents to the appropriate person at your facility who will transmit your docuunents
electronically to the U.S. District Court, Your facility will receive any documents filed in your case
electronically on your behalf,

 
